Citation Nr: 1455667	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  09-21 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral sensorineural hearing loss. 

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel



INTRODUCTION

The Veteran had active service from January 1951 to January 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether the Veteran has bilateral sensorineural hearing loss that began during active service or is related to an incident of service. 

2. The evidence is at least in equipoise as to whether the Veteran has tinnitus that began during active service or is related to an incident of service. 


CONCLUSIONS OF LAW

1. The Veteran's bilateral sensorineural hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).

2. The Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The results of the Veteran's February 2008 VA examination show that his current bilateral sensorineural hearing loss is a disability for VA purposes.  38 C.F.R. § 3.385 (2014).  His statement that he was exposed to noise from firing artillery in service is credible.  In a May 1995 statement, the Veteran's sister credibly stated that he had difficulty hearing "[a]fter he came out of the service...."  In his June 2009 VA Form 9, the Veteran competently and credibly stated that his hearing was damaged in service and he has experienced a continuity of symptomatology since that time.  He credibly stated that his post-service occupations did not expose him to the level of noise he experienced in service, and that his hearing loss was present prior to his post-service employment in a factory and a natural gas company.  He further explained that during his six years working at a factory, the noise level was less than in service, and that during his lengthy career at a natural gas company, he used hearing protection.  The lay assertions are more probative than the findings of the February 2008 VA examiner, who relied in part on a lack of audiometric testing in service, despite the unavailability of the Veteran's complete service treatment records.  The preponderance of the evidence is in favor of a grant of service connection for bilateral sensorineural hearing loss based on continuity of symptomatology.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran is competent to report that he has tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  As noted above, he was exposed to noise during service.  He has competently and credibly stated that his tinnitus began in service and has persisted from that point.  He has also credibly explained why his post-service occupations were less noisy than his exposure to artillery.  The Board finds his credible assertion more probative than the negative nexus opinion.  Affording the Veteran the benefit of the doubt, service connection for tinnitus is granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


ORDER

Service connection for bilateral sensorineural hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


